Exhibit 10.1

OPTICAL CABLE CORPORATION

10b5-1 REPURCHASE AGREEMENT

This 10b5-1 Repurchase Agreement (this “Repurchase Agreement”) is dated as of
September 20, 2012, between Optical Cable Corporation, a Virginia corporation
(the “Company”), and BB&T Capital Markets, a division of Scott & Stringfellow,
LLC, a Virginia limited liability company. (“Broker”).

WHEREAS, the Company desires to repurchase shares of its common stock (the
“Stock”) in the open market and in private transactions; and

WHEREAS, the Company desires to engage the Broker to effect repurchases of
shares of Stock in accordance with this Repurchase Agreement;

NOW, THEREFORE, the Company and the Broker hereby agree as follows:

 

1. Repurchases

A. Subject to the Company’s continued compliance with Section 2 hereof, the
Broker shall (i) effect a purchase or purchases (each, a “Purchase”) of up to
320,000 shares of the Stock (the “Total Plan Shares”) as set forth in Attachment
1, and (ii) effect each Purchase in accordance with the trade parameters and
trade order set forth in Attachment 1.

Attachment 1 may be amended from time to time by Company with any such amendment
being effective as soon as possible immediately following receipt by Broker, but
in no event later than the next business day. Any such amendment shall be
delivered by email or by fax from the President, Chief Financial Officer or any
employee designated by either to Broker. If delivered by fax, such fax shall be
transmitted to (804-649-0597), Attention: Reid Burford. If delivered by email,
such email shall be delivered to rburford@bbandtcm.com.

B. Purchases shall be made in the open market. The Broker shall comply with all
applicable requirements of Rule 10b-18 promulgated under the Securities Exchange
Act of 1934 (the “Exchange Act”), specifically the requirements of paragraphs
(b)(2), (b)(3) and (b)(4) of Rule 10b-18 under the Exchange Act, in connection
with Purchases of Stock in the open market pursuant to this Repurchase
Agreement. The Company agrees not to take any action that would cause Purchases
not to comply with Rule 10b-18, Rule 10b5-1 or Regulation M.

 

2. Commission and Fees

The Company shall pay to the Broker a commission of $.02 cents per share of
Stock repurchased pursuant to this Repurchase Agreement. In addition, the
Company shall pay to the Broker the DWAC fee for the transfer agent. In
accordance with the Broker’s customary procedures, the Broker will deposit
shares of Stock purchased hereunder into an account established by the Broker
for the Company against payment to the Broker of the purchase price therefor and
commissions and other amounts in respect thereof payable pursuant to this
Section. The Company will be notified of all transactions pursuant to customary
trade confirmations.

 

3. Term of the Repurchase Agreement

A. This Repurchase Agreement shall become effective immediately and shall
terminate upon the first to occur of the following:

 

  (i) the ending of the Trading Period, if any, as set forth in Attachment 1;

 

  (ii) the purchase of the number of Total Plan Shares pursuant to this
Repurchase Agreement;

 

  (iii) the end of the second business day following the date of receipt by the
Broker of notice of early termination signed by the Company’s President or Chief
Financial Officer, delivered to the Broker by fax, transmitted to
(804-649-0597), Attention: Reid Burford;



--------------------------------------------------------------------------------

  (iv) the commencement of any voluntary or involuntary case or other proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or similar law or seeking the appointment of a trustee, receiver or
other similar official, or the taking of any corporate action by the Company to
authorize or commence any of the foregoing;

 

  (v) the public announcement of a tender or exchange offer for the Stock or of
a merger, acquisition, recapitalization or other similar business combination or
transaction as a result of which the Stock would be exchanged for or converted
into cash, securities or other property; or

 

  (vi) the failure of the Company to comply with Section 2 hereof.

B. Sections 2 and 13 of this Repurchase Agreement shall survive any termination
hereof. In addition, the Company’s obligation under Section 2 hereof in respect
of any shares of Stock purchased prior to any termination hereof shall survive
any termination hereof.

 

4. Market Disruptions and Restrictions

The Company understands that the Broker may not be able to effect a Purchase due
to a market disruption or a legal, regulatory or contractual restriction or
internal policy applicable to the Broker or otherwise. If any Purchase cannot be
executed as required by Section 1 due to a market disruption, a legal,
regulatory or contractual restriction or internal policy applicable to the
Broker or any other event, such Purchase shall be cancelled and shall not be
effected pursuant to this Repurchase Agreement.

 

5. Representations of Company

The Company represents and warrants, on the date hereof and on the date of any
amendment hereto, that:

A. it is not aware of material, nonpublic information with respect to the
Company or any securities of the Company (including the Stock);

B. it is entering into or amending, as the case may be, this Repurchase
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act or other applicable
securities laws; and

C. its execution of this Repurchase Agreement or amendment hereto, as the case
may be, and the Purchases contemplated hereby do not and will not violate or
conflict with the Company’s certificate of incorporation or bylaws or, if
applicable, any similar constituent document, or any law, rule, regulation or
agreement binding on or applicable to the Company or any of its subsidiaries or
any of its or of their property or assets.

 

6. Rules 10b5-1 and 10b-18

It is the intent of the parties that this Repurchase Agreement comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) and Rule 10b-18 under the Exchange Act,
and this Repurchase Agreement shall be interpreted to comply with the
requirements thereof.

 

7. Notification and Indemnification

The Company shall, on the business day prior to the intended date of such
purchase, notify the Broker of the intention on the part of any affiliated
purchaser, as defined in Rule 10b-18, of the Company to purchase the Stock on
any day if such purchase is to be effected otherwise than through the Broker
pursuant to this Repurchase Agreement and the Broker shall refrain from
purchasing any Stock hereunder on the day following receipt of such notice. The
Company shall be solely responsible for any purchases made by the Broker as the
Company’s agent prior to the Broker’s receipt of such written notice.
Notwithstanding the foregoing, if the Broker receives such notice, the Broker
may nevertheless be entitled to make, and the Company shall be solely
responsible for, a purchase hereunder pursuant to a bid made before such notice
is received by the Broker. The Company shall be solely responsible for notifying
the Broker of any purchases of the Stock by any such affiliated purchaser, and,
without limiting the generality of Section 14 hereof, the Company agrees to
indemnify and hold harmless the Broker for any failure to so notify the Broker
or any error in any such notification. The Company also acknowledges that any
action that it takes that causes or influences any such affiliated purchaser to
purchase the Stock may cause the Daily Share Purchase Amount to be reduced.



--------------------------------------------------------------------------------

8. Exclusive Agreement

At the time of the Company’s execution of this Repurchase Agreement, the Company
has not entered into a similar agreement with respect to the Stock. The Company
agrees not to enter into any such agreement while this Repurchase Agreement
remains in effect.

 

9. Compliance

Except as specifically contemplated hereby, the Company shall be solely
responsible for compliance with all statutes, rules and regulations applicable
to the Company and the transactions contemplated hereby, including, without
limitation, reporting and filing requirements.

 

10. Applicable Law

This Repurchase Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Virginia (without regard to its conflicts of
laws provisions), and may be modified or amended only by a writing signed by the
parties hereto.

 

11. Authorization of Program

The Company represents and warrants that the transactions contemplated hereby
are consistent with the Company’s publicly announced stock repurchase program
(“Program”) and said Program has been duly authorized by the Company’s Board of
Directors.

 

12. Stock Splits

The number of Total Plan Shares, other share amounts and prices, if applicable,
set forth in section 1(a) shall be adjusted automatically on a proportionate
basis to take into account any stock split, reverse stock split or stock
dividend with respect to the Stock or any change in capitalization with respect
to the Company that occurs during the term of this Repurchase Agreement.

 

13. Authority; Influence and Control

Except as contemplated by Section 1.A. and Section 3.A. iii. of this Repurchase
Agreement, the Company acknowledges and agrees that it will have limited
authority, influence or control over any Purchase effected by the Broker
pursuant to this Repurchase Agreement and the Company will not attempt to
exercise any authority, influence or control over Purchases. The Broker agrees
not to seek advice from the Company with respect to the manner in which it
effects Purchases under this Repurchase Agreement.

 

14. Indemnification

The Company agrees to indemnify and hold harmless the Broker and its affiliates
and their officers, directors, employees and representatives against any loss,
claim, damage or liability, including legal fees and expenses, arising out of
any action or proceeding relating to this Repurchase Agreement or any Purchase,
except to the extent that any such loss, claim, damage or liability is
determined in a non-appealable determination of a court of competent
jurisdiction to be solely the result of the indemnified person’s willful
misconduct or gross negligence.



--------------------------------------------------------------------------------

15. Counterparts

This Repurchase Agreement may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have signed this Repurchase Agreement as of
the date first written above.

 

BB&T Capital Markets,

a division of Scott & Stringfellow, LLC

    Optical Cable Corporation

/s/ Reid Burford

   

/s/ Tracy G. Smith

By:   Reid Burford     By:   Tracy G. Smith Its:   Senior Vice President,
Corporate Services     Its:   Senior Vice President and Chief Financial Officer